/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657                                                                                                                                                                                                        DETAILED ACTION
In view of the Appeal Brief filed on November 2, 2020, PROSECUTION IS HEREBY REOPENED.  A Non Final Office action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim s 1-3,6,8-11,14-18,34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks U.S. 2016/0185326 in view of Nickles 6,144,901 and Birch et al. U.S. 2018/0222504.
Regarding claims 1,14,16,34 Brooks shows a multivehicle system that can use asynchronous (i.e. different) braking along the length of the consist to control the coupler forces between the vehicles as the train traverses areas of the track with different geometries (i.e. grade or pitch and curvature).   This device looks to maximize fuel efficiency, reduce in train (or coupler) forces, and minimize times to destination while at the same time mitigating derailment risk.  The system does this by including an open ended list of track and locomotive/rail car vehicle data that are weighted in proportions specific to a given route so that the individual cars may be braked ‘asynchronously’.   Specifically, as broadly claimed, Brooks shows:
A method comprising:
determining an upcoming location for a multi-vehicle system to slow or stop (see the abstract and paras 0005, 0007, 0009, 0012, 0044—see route 102, fig 6), and a pitch or a roll of at least one of the first vehicle or a second vehicle of the multivehicle system (see ‘grades’ in paras 0005, 0012+ and fig 14), the multi-vehicle system formed from plural vehicles that include at least the first vehicle and the second vehicle;
determining a braking command for each of the vehicles in a subset of the vehicles 104,106 (see paras 0072-0105) in the multi-vehicle system based on a topology of one or more routes between a current location of the multi-vehicle system and the upcoming location and the pitch 
for each of the vehicles in the subset, directing the brakes of the vehicle to engage to the level or percentage dictated by the braking command determined for the vehicle.
Lacking in Brooks is a specific determination of whether one or more of the wheels has flat spots.  Notwithstanding the discussion in paragraph 0006 also lacking in Brooks is the specific language of the limitation that each of the vehicles in the subset receives a different level or percentage of braking for the braking command.
The reference to Birch shows a system for detecting 'anomolies' either on the railcars or the track. In paragraphs 0048 and 0059 Birch uses a camera to detect flat spots on the wheels of the rail cars.
The reference to Nickels (which may be slightly redundant) shows a ‘LEADER’ system that is very similar in purpose to that of Brooks.   
Specifically Nickles et al discloses a method of optimizing train operating parameters for the reasons stated in the abstract. Note that Nickels states in col 2 around line 35 that the brakes on the train cars can be 'individually controlled'.  However see col 2 lines 19-47 in their entirety.  Some of these parameters are discussed at the bottom of col 8 lines 50-65. In column 10 Nickles is more specific about the type of situational braking.  See specifically col 10 lines 8-10 and lines 50-58.  Also see the limitations in claims 5,15 and 16.
One having ordinary skill in the art at the time of the invention would have found it obvious to have modified Brooks, with the teachings of Birch to be able to detect flat spots on one or more wheels of the railcars/rails, to be able to compensate the level of braking and indicate that repair is needed. 

Regarding claim 2 see the discussion in paragraphs 0016, 0055 and 0086 of Brooks where these limitations are met.
Regarding claim 3 note that Brooks indicates the health of the vehicle in para 0090 and Nickles discusses car weight (i.e. load of the vehicle) in col 8 lines 50+.  Note also the discussion of vehicle weight in Brooks in para 0086.
Regarding claim 6 see the discussion in Birch para 0035.  It would have been obvious to detect the environmental conditions of the track along the route for the reasons expressed throughout Brooks.
Regarding claim 8 see Brooks para 0057 where coupler forces are taken into account.
Regarding claim 9, as discussed above, see the discussion in paragraphs 0012 and 0016 of Brooks.
Regarding claim 10 since nearly all of the references applied above take into consideration the weight(s) of the railcars it would have been obvious to have provided a ‘load cell(s)’ on the railcars of Brooks since Brooks states that the vehicle braking dynamics can be adjusted when cars are added/removed.  Further Birch indicates strain gauges (i.e. load cells) can be used in para 0018.
Regarding claims 11,15 as broadly claimed, the “other information” could simply be a different weighting, or choice, of the handling parameters between the first and second subsets in equations 7 and 8 in Brooks, for example—see the condition of the cars in figure 14.  Note that the cars on one side of the hill will experience different loading conditions than the cars (in a second subset) on the other 
Regarding claim 17, as broadly claimed, since presumably each of the brakes on the individual cars in Brooks is controlled via electromagnetic valves that have ‘processors’ i.e. solenoids that receive an input signal and provide an output—these limitations are considered to be met since Brooks adjusts the braking asynchronously dependent upon the specific localized grade of the track and weight of the vehicle(s) and both Brooks and Nickles teach individual braking of the cars.
Regarding claim 18 see the discussion in col 10 of Nickles around lines 50-56.
Regarding claim 35 since Brooks discusses ‘dynamically changing distributions of vehicles among different groups, at the bottom of para 0012 through para 0013, one having ordinary skill in the art would have found it obvious to have performed the step in claim 35 in Brooks to accommodate different track conditions , for instance as shown in figures 14 and 16.
Regarding claims 36,37, as explained above these limitations are met.
Claims 4,5,7,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks/Nickles /Birch as applied to claims 3, above, and further in view of Naylor U.S. 2016/0016596.
Regarding claims 4,5,7,25 Brooks lacks specifically discussing the ability to detect the level of brake pad wear, or life, remaining on the shoes.
 Naylor discloses a system similar to that of the references applied above and is relied upon for the discussion in paragraph 0042 where sensors 34 are utilized to be able to detect the amount of brake pad wear of the shoes.

	Regarding claim 5 note the discussion of the camera (among other sensors) that could be utilized on the railcars in Birch paragraph 0018.  To have incorporated a camera into Brooks simply as an obvious alternative device for detecting the level of brake pad wear (as opposed to direct sensor measurements) would have been obvious for the reason above. 
	Regarding claim 7 see the discussion in para 0045 of Naylor.  Alternatively, the operator of the train in Brooks could simply tune into the news/weather channel.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart 5,984,426 in view of Nickles.
Regarding claims 17 Hart discloses a brake system for railway vehicles that can provide both service and emergency braking to loaded or unloaded brake cars, but keep the wheels from locking. The limiting factors affecting the amount of braking force that can be applied are discussed in col 4 and in col 6 (see lines 30-35) it is disclosed that each car has a brake control microprocessor ..."to also detect the actual weight or degree of loading of each car".  Therefore, as broadly claimed, the brake system of Hart is capable of providing a specific level or percentage of braking to specified rail cars (such as those in one subset) that are loaded differently (i.e. type of cargo, as broadly claimed) than the others to prevent the wheels from locking/sliding.
Nickles et al., as previously explained, discloses a method of optimizing train operating parameters for the reasons stated in the abstract. Note that Nickels states in col 2 around line 35 that the brakes on the train cars can be 'individually controlled'.  However see col 2 lines 19-47 in their entirety.  Some of these parameters are discussed at the bottom of col 8 lines 50-65. In column 10 Nickles is more specific about the type of situational braking.  See specifically col 10 lines 8-10 and lines 50-58.  Also see the limitations in claims 5,15 and 16.

Regarding claim 18 see col 10 of Nickles around lines 50-55.  Notwithstanding the discussion in  Nickles, this limitation is also capable of being met by Hart since it is well known that microprocessors typically including a certain amount of RAM and each of the RAM registers has associated with it a ‘unique data address’.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24,31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brooks.
Regarding claim 21 as broadly claimed Brooks (and as explained above) shows :
A method comprising:
identifying two or more groups of vehicles in a multi-vehicle system; and
commanding the vehicles in each of the two or more groups to brake using a custom braking profile unique to the corresponding group to achieve a desired overall braking response from the multi-vehicle system.  This is done by Brooks dependent upon the specific track conditions/profile.  See for instance figure 14 and the discussions in paras 0084-0092 where 
Regarding claims 22-24, as broadly claimed, and as previously explained these limitations are met.
Regarding claim 31 see para 0084.
Claims 25,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Naylor U.S. 2016/0016596 or Connell 7,765,859.
	Regarding claim 25 Brooks lacks specifically mentioning basing the level of braking of any of the locomotives/railcars based upon a state of the ‘health’ of the braking system.
	As previously discussed Naylor shows a railcar network unit for a train having a plurality of railcars and at least one locomotive.  As discussed in paragraph 0042 Naylor states that the node computers on the railcars communicate with a sensor arrangement 34 that can sense conditions and/or parameters characteristic of the specific railcar/locomotive such as the interaction of various components or systems on the railcars.  Mentioned among these data points is whether the brakes are dragging and brake shoe wear.
	Connell is relied upon as previously explained, namely for teaching a system for determining brake shoe effectiveness.  See the discussions in columns 3 and 4 in their entirety.
	One having ordinary skill in the art at the time of the invention would have found it obvious to have supplied a sensor network on the device of Brooks to monitory the ‘health’ or the state of the life of the brake shoes, as taught by either Connells or Naylor, to be able to compensate or adjust the level of braking accordingly and not cause either too small or too large brake applications specific to the railcars, which could cause inadvertent skidding of the wheels.
	Regarding claim 29 see para 0028 of Naylor.  See col 4 of Connells.
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks.
egarding claim 26 since Brooks discusses ‘dynamically changing distributions of vehicles among different groups, at the bottom of para 0012 over to the top of para 0013, one having ordinary skill in the art would have found it obvious to have performed the step in claim 26 in Brooks to accommodate different track conditions , for instance as shown in figures 14 and 16.
Regarding claim 30 note the discussion in at least paragraphs 0086+ in which the designated limits for which the ‘handling parameters’ are changed may be based upon vehicle data such as vehicle size..  Therefore one having ordinary skill in the art at the time of the invention would have found it obvious to have incorporated any physical changes to the vehicles—whether in the loading conditions of the vehicle subsets, or changing out the vehicles themselves, into the asynchronous operational settings/braking profiles, simply to promote more uniform braking over the course of the route and/or to prevent the wheels from skidding.
Response to Arguments
Applicant's arguments filed November 2, 2020 have been fully considered but they are not persuasive..
Applicant’s primary argument is that the references (collectively combined above) do not teach the claimed limitations and that the Office Action does not identify which of the claimed limitations is in which reference.  Further they argue that the references were combined using impermissible hindsight reconstruction.
The examiner has largely addressed appellant’s concerns by redrafting the previous action and specifically identifying where in the references the claimed limitations can be found.
For instance with respect to claim 1 applicant’s state the Office action fails to identify how the claim language is described or rendered obvious by the combination of references to Brooks,  Nickles , and Birch et al. 
determines a brake command for each of the vehicles in a subset of the vehicles such that each of the vehicles in the subset receives a different level or percentage of the braking command…” to minimize the risk of derailment.  See in particular Brooks para 0006.
	Nevertheless, the reference to Nickels (which may be slightly redundant) shows a ‘LEADER’ system that is very similar in purpose to that of Brooks.   
Specifically Nickles et al discloses a method of optimizing train operating parameters for the reasons stated in the abstract. Note that Nickels states in col 2 around line 35 that the brakes on the train cars can be 'individually controlled'.  However see col 2 lines 19-47 in their entirety.  Some of these parameters are discussed at the bottom of col 8 lines 50-65. In column 10 Nickles is more specific about 
The reference to Birch shows a system for detecting 'anomolies' either on the railcars or the track. In paragraphs 0048 and 0059 Birch uses a camera to detect flat spots on the wheels of the rail cars.
Since both Brooks and Nickles show similar systems in optimizing train operation of the course of a route, and all three show systems that (at least in part) look to minimize derailment risk, the examiner maintains that the teachings of the references are properly combinable without the use of hindsight reasoning given the breadth of the types of track/vehicle data that may be incorporated into changing ‘handling parameters/operational settings discussed in Brooks.
The limitations in the remaining claims can be found in the references, as explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



3/11/21